Citation Nr: 1229273	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from September 1974 to July 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, August 2010, and September 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially to have the Veteran reexamined for a medical opinion concerning whether his service-connected disabilities render him incapable of obtaining and maintaining substantially gainful employment and to refer this case to the Director of Compensation and Pension (C&P) Service to determine whether a TDIU was warranted on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) since he did not have sufficient ratings for his service-connected disabilities to otherwise qualify for this benefit on a regular schedular basis under § 4.16(a).

The Veteran failed to report for his VA compensation examinations scheduled to try and obtain this necessary medical opinion regarding his employability, and a designee of the Director of C&P Service who reviewed this case on referral determined in November 2011 that a TDIU is not warranted on an extra-schedular basis under § 4.16(b).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for VA compensation examinations needed to obtain a medical opinion concerning whether his 
service-connected disabilities render him unemployable, meaning incapable of obtaining and maintaining employment that would be considered substantially gainful versus just marginal in comparison.

2.  Because he does not have sufficient ratings for his service-connected disabilities to qualify for a TDIU under 38 C.F.R. § 4.16(a), but there was some suggestion of unemployability in the record, the Board referred this case to the Director of C&P Service for consideration of whether a TDIU alternatively was warranted on an extra-schedular basis under the special provisions of § 4.16(b), but the designee of the Director of C&P Service charged with making this determination concluded in November 2011 that entitlement to an extra-schedular TDIU is not shown.


CONCLUSION OF LAW

The criteria are not met for a TDIU on either a schedular or extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


These notice requirements apply to all elements of a claim, so including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The notice requirements of 38 U.S.C.A. § 5103 underwent significant changes during the pendency of this appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) ultimately held that, for increased-rating claims, so including a claim for a TDIU, the notice provided to the Veteran under this statute need not be "Veteran specific," and that VA is not required to notify him that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify him of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent to him in January 2006, September 2009, November 2009, and November 2010.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate his claim for a TDIU and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  Also, in the November 2009 letter, he was advised of the provisions of 38 C.F.R. § 3.655 and the consequences of not reporting for a scheduled VA compensation examination.  His failure to report for his examinations, in spite of this notice and warning, will (and must) result in the summary denial of his claim.  He was also so advised of the same via the August 2009 Board remand decision and a July 2011 SSOC.

Regarding the duty to assist him with this claim, his pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An attempt was made to obtain records from the Social Security Administration (SSA), but there were no records available at this other Federal agency.  There is no indication in the record that any additional evidence, relevant to this claim being decided, is available and not part of the claims file.  He was examined by VA on multiple occasions; however, in the Board's August 2010 remand it was determined that further medical evaluation was needed - hence, the reason for trying to have him reexamined.  Thus, the Board remanded his claim the RO/AMC not only to try and obtain his SSA records, but also to have him reexamined for a necessary medical opinion regarding his employability, and to submit his claim to the Director of VA's C&P Service for consideration of his entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) since he did not (and still does not) have sufficient ratings for his service-connected disabilities to otherwise qualify for a TDIU on a schedular basis under § 4.16(a).


Even more recently, in September 2011, the Board again remanded this case for the TDIU referral, explaining that it was not contingent on him reporting for his VA compensation examination, though the medical evaluation was necessary to assist in deciding his claim.  And pursuant to the Board's remand directives, his SSA records were requested (though, as mentioned, not obtained since unavailable); he was scheduled for VA compensation examinations for which he did not report and did not provide good cause for his absence; and his case was referred to the Director of C&P Service, who concluded unfavorably, finding that a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) was unwarranted.  Hence, the Board is satisfied there was compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with remand directives and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with remand directives).

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Whether a TDIU is Warranted

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected for asthma, rated as 30-percent disabling; a low back disorder as a residual of an injury, rated as 20-percent disabling; a left shoulder disorder also as a residual of an injury, postoperative 
(non-dominant), rated as 20-percent disabling; and for residuals of a right knee injury, rated as 10-percent disabling.  The combined rating is 60 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  He therefore does not satisfy the threshold minimum rating requirements of 38 U.S.C.A. § 4.16(a) for consideration of a TDIU, that is, on a regular schedular basis.

If, however, as here, a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis under § 4.16(b), provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court/CAVC) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But having said that, the record must reflect that circumstances, apart from 
nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's TDIU claim was received in February 2006.  In his statement requesting this benefit, he reported that he had worked from 1997 to 2000 
for 20-25 hours a week, reduced to part-time from full-time due to his disabilities.  Since 2000, he related that he could not work due to his disabilities and indicated that he had not worked at all in the last 12 months, so since 2005 or thereabouts.  He later submitted a TDIU application, VA Form 21-8940, however, explaining that he had last worked in the air conditioning industry in 2000.

He was provided a VA compensation examination in March 2006.  During that evaluation he indicated that he had previously worked as an automobile mechanic, bellboy, and in the construction field doing air conditioning and heating work.  He said that he had quit working in 2000 due to his service-connected disabilities.  In the examination report, the examiner noted there was primary unemployability due to the Veteran's multiple orthopedic complaints; however, the examiner concluded the Veteran would in fact be employable at a desk job, so ultimately found that sedentary employment was still in the examiner's assessment a viable possibility.  He therefore believed the Veteran was employable for some types of work, though admittedly not for all types.

In a subsequent July 2006 statement, the Veteran reiterated that he could not work due to his service-connected disabilities.

During a later October 2008 VA compensation examination, the examiner was asked to state whether the Veteran's asthma had any effects on his usual occupation and activities.  The examiner replied that the Veteran had diminished lung function with wheezing in all fields on inspiration, but did not specifically comment on employability as had been requested.

During his February 2009 VA spine examination, the Veteran reported that he was not working, partly because of his back disability.

He was subsequently reexamined by VA in December 2009.  He indicated that he had been doing mechanic work, real estate sales, property investments, and auto sales, all of which he still performed on a part-time basis.  He did not state how many hours per week he worked.  He said that he limited his physical activities due to his service-connected disabilities.  The examiner indicated the Veteran's then current orthopedic disabilities did not render him unemployable.  However, the examiner further indicated that it would be reasonable to find that the Veteran would be unable to do any heavy manual labor, but that he had the ability to do sedentary work that did not involve repetitive heavy lifting, bending, stooping, climbing, crawling, or kneeling.  The examiner noted that the availability of this work was unknown, as was the Veteran's level of training for that kind of work.

Primarily because of this looming uncertainty over whether the Veteran was unemployable on account of his service-connected disabilities, that is, incapable of physically demanding and sedentary work that could be considered substantially gainful versus just marginal in comparison, in August 2010 the Board determined that further medical comment was needed to assist in making this important determination.  So the Board determined an additional VA compensation examination was necessary as there was at least some suggestion in the medical evidence of record of unemployability.  But while there was admittedly some suggestion of this in the file, none of the medical opinions then of record indicated with sufficient certainty that the Veteran was indeed unemployable, most finding him still capable of sedentary work.

To this end, in December 2010 VA joints, spine, and respiratory examinations were scheduled to reassess the severity of his service-connected disabilities and, in particular, their impact on his employability.  But he failed to report for these scheduled VA compensation examinations.  The subsequent July 2011 SSOC discussed his failure to report, and the consequences, and there has not been any reply from him or his representative whatsoever regarding his reason(s) for not reporting for those scheduled VA compensation examinations.

Upon receiving the file back, the Board emphasized in again remanding the claim in September 2011 that the referral of the claim to the Director of C&P Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b), was not contingent on him reporting for those scheduled VA compensation examinations.  So this referral still needed to be done to comply with the Board's remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

The case resultantly thereafter was referred to the Director of C&P Service.  In November 2011, however, his designee concluded that the record contained no evidence showing the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Thus, entitlement to a TDIU on an extra-schedular basis was denied.

When entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination, and the examination was in conjunction with a claim for increase and not an original compensation claim, the claim shall be denied.  38 C.F.R. § 3.655.  This TDIU claim is an increased-rating claim.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  See also Hurd v. West, 13 Vet. App. 449 (2000).  It therefore falls within the purview of this regulation requiring summary (mandatory) denial of the claim in this circumstance.


The Board previously determined that an examination was needed to properly adjudicate this matter of entitlement to a TDIU.  Three examinations were scheduled, and the Veteran failed to report for each without establishing good cause for his absence.  A claimant failing to report for a scheduled examination must show good cause.  See Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

As the Court has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Here, the criteria for a summary denial based on application of 38 C.F.R. § 3.655 have been met regarding the Veteran's TDIU claim.  And, recognizing this, there is no reason to overturn or disturb the decision of the Director of C&P Service regarding entitlement to a TDIU not having been established on an extra-schedular basis under 38 C.F.R. § 4.16(b).


ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


